          Case 1:17-cv-09723-SN Document 65 Filed 09/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TIMOTHY AVILES, BRADLEY DURBIN AND STANLA
LINDOR, individually and on behalf of other persons Case No. 17-CV-9723 (SN)
similarly situated,

                                                  Plaintiffs, NOTICE OF MOTION
                          - against
                              -

HARD ROCK CAFE INTERNATIONAL (USA) INC.,

                                                 Defendant.



       PLEASE TAKE NOTICE that upon the annexed Declarations, the exhibits annexed

thereto, and the Memorandum of Law in Support, the undersigned will move this Court before

United States Magistrate Judge Sarah Netburn, at the United States Courthouse for the Southern

District of New York, located at 40 Foley Square, New York, New York, 10007, on September

10th, 2019, at 10:00 a.m. for final approval of the proposed settlement, including (a) certifying

the Rule 23 Class for purposes of settlement only, (b) entering judgment in accordance with the

Agreement, (c) approving the settlement and terms of the Agreement as final, fair, reasonable,

adequate, and binding on all Rule 23 Class Members who have not timely opted out, (d)

approving the FLSA settlement, (e) dismissing the litigation with prejudice, and (f) approving

costs to the settlement administrator from the QSF, together with such other and further relief as

the Court may deem just and proper.


Dated: New York, New York
       September 3, 2019
                                             VIRGINIA & AMBINDER, LLP
                                             s/ Lloyd Ambinder
                                             Lloyd Ambinder, Esq.
                                             40 Broad Street, 7th Floor
                                             New York, New York 10004
                                             lambinder@vandallp.com
          Case 1:17-cv-09723-SN Document 65 Filed 09/03/19 Page 2 of 2


                                     Attorneys for Plaintiff and Proposed Class Counsel


To:
BAKER & HOSTETLER LLP
Amy J. Traub
Saima Z. Sheikh
45 Rockefeller Plaza, 14th Floor
New York, NY 10111
Telephone: 212-589-4200
Facsimile: 212-589-4

Attorneys for Defendant




                                        2
